Citation Nr: 0320116	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  97-18 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for left footdrop and lack of circulation, claimed to 
be the result of Department of Veterans Affairs (VA) 
treatment, or lack thereof, in June 1994.   


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney 
at law


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
VA Regional Office (RO) Detroit, Michigan

In March 2000, the Board issued a decision denying 
compensation under 38 U.S.C. § 1151 for left footdrop and 
lack of circulation.  By order dated January 2001, the United 
States Court of Appeals for Veterans Claims granted a joint 
motion vacating and remanding the Board's decision.  In 
October 2001, the Board remanded the case to the RO for 
further development.  In January 2003, the RO issued a 
Supplemental Statement of the Case which continued to deny 
the veteran's claim.  

In March 2003, the Board undertook additional development 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002), a regulation 
promulgated by VA to allow the Board to undertake "the 
action essential for a proper appellate decision" in lieu of 
remanding the case to the RO.  Pursuant to such development, 
additional medical evidence has been added to the record, 
consisting of private treatment records from Dr. S.S.


REMAND
  
As noted in the Introduction, in March 2003 the Board 
undertook additional development in this case pursuant to 
authority contained in 38 C.F.R. § 19.9(a)(2) (2002).  
However, in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), decided May 
1, 2003, the United States Court of Appeals for the Federal 
Circuit (federal Circuit) invalidated portions of the new 
regulation.  The Federal Circuit specifically noted that 38 
C.F.R. § 19(a)(2) (2002) is inconsistent with 38 U.S.C.A. 
§ 7104(a) (West 2002) because it denies appellants a "review 
on appeal" when the Board considers additional evidence 
without having to remand the case to the RO for initial 
consideration.  See also Bernard v. Brown,  4 Vet. App. 384, 
393-94 (1993).  

Under the circumstances here presented, this case must be 
remanded to the Veterans Benefits Administration (VBA) for 
the following actions:

VBA must readjudicate the issue on 
appeal, to include consideration of all 
evidence of record.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



CONTINUED ON NEXT PAGE



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




